Citation Nr: 0101901	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) for additional 
disability of the lumbosacral spine due to misdiagnosis by 
the Department of Veterans Affairs.

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

The issue of entitlement to a total disability rating based 
on individual unemployability by reason of a service-
connected disability will be discussed in the REMAND portion 
of this decision. 


FINDINGS OF FACT

1.  The veteran's degenerative disc disease contemplates 
severe intervertebral disc syndrome and is manifested by 
marked tenderness over the lumbar spinous area, limitation of 
motion with pain, mild weakness of the right lower extremity, 
sensory loss of the right foot and ankle, reduced ankle 
jerks, and occasional numbness of the right lower extremity.

2.  A June 1995 rating decision effectuated a May 1995 Board 
decision which granted service connection for a disorder of 
the lumbar spine, effective as of December 1991.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for degenerative 
disc disease of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000), 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2000).



2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the lumbosacral 
spine is denied as a matter of law.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.14 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for 
Degenerative Disc Disease of 
the Lumbosacral Spine

A May 1995 Board decision granted service connection for a 
disorder of the lumbar spine.  That decision was effectuated 
by a June 1995 rating decision which assigned a 20 percent 
disability evaluation, effective as of December 1991, and 
characterized the disability as degenerative disk disease.  
The veteran now claims that this service-connected disability 
is more severely disabling than reflected in the 20 percent 
evaluation and that an increased evaluation is therefore 
warranted. 

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him in developing the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); see also 
VAOPGCPREC 11-2000 (November 27, 2000).  The veteran has been 
afforded a VA examination addressing the disability at issue.  
In addition, a July 1998 letter from John H. Milhorat, M.D., 
referred to a neurological examination report which is not 
contained in the record.  Dr. Milhorat also indicated that 
the veteran had been referred by Dr. Butsch; however, no 
medical records from Dr. Butsch are contained in record.  As 
a result, in a July 1999 letter, VA requested that the 
veteran submit any medical records from Drs. Milhorat and 
Butsch or complete release forms so VA could obtain them.  To 
date, however, no response from the veteran has been made.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Woods v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the veteran's failure to provide the 
necessary information to obtain medical records from Drs. 
Milhorat and Butsch, the Board finds that VA has satisfied 
its responsibilities to assist the veteran in connection with 
the current claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5293, which 
pertains to intervertebral disc syndrome.  This diagnostic 
code provides a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent evaluation for severe intervertebral disc syndrome, 
featuring recurring attacks with intermittent relief.  A 60 
percent evaluation, the highest under this code provision, is 
contemplated with findings of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293. 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);  see 
also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) (stating 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293). 

In his July 1998 letter, Dr. Milhorat recorded the veteran's 
history concerning his low back disability dating back to 
service.  Although Dr. Milhorat's examination report is not 
in the record, he did list several findings from that 
examination while providing his final impression.  Dr. 
Milhorat said the veteran's back had been giving him more 
problems during the past five years or so, with increasing 
right sciatica.  He then related that the veteran had reduced 
ankle jerks, particularly on the right side, mild weakness of 
the muscles of the right foot and leg, and sensory loss of 
the right foot and ankle, with L5 being more involved than 
S1.  Dr. Milhorat indicated that he might refer the veteran 
to the anesthesia department for one or several nerve blocks.  
He also believed a TENS unit might help.  

The veteran was afforded a VA orthopedic examination in 
November 1998 to evaluate the nature and severity of his low 
back disorder.  The veteran reported an increase in low back 
pain since his last VA examination in 1996.  He said the pain 
was located in his lower back but would occasionally radiate 
into his shoulder blade area.  He also indicated that the 
pain was predominately right-sided and radiated to both legs, 
particularly the right leg.  He reported occasional numbness 
in the right foot, ankle and leg, and said his right leg was 
weaker than his left.  He explained that pain made it 
difficult to lie on his back and that he experienced frequent 
periods of restlessness and sleeplessness as a result of 
pain.  According to the veteran, two nerve blocks were 
recently done but were not effective.  

Objectively, the veteran appeared well developed and slightly 
obese, and ambulated while favoring his right leg and walking 
stiffly.  He held onto the examination table while undressing 
and reported some discomfort; nevertheless, he was able to 
climb onto the examination table without assistance.  
Physical examination of the back revealed marked tenderness 
over the lumbar spinous area and right paraspinous region.  
Range of motion testing showed flexion of 45 degrees, with 
immediate pain; extension of about 20 to 25 degrees, with 
significant discomfort; right and left lateral bending of 25 
degrees, with pain; and right and left rotation of 45 
degrees, which the examiner said was normal, but again, with 
significant pain reported.  Straight leg raising on the right 
was possible to about 30 degrees with pain, while the left 
showed no evidence of pain to 45 degrees or more.  He was 
able to sit with his legs extended at 90 degrees but could 
bend his knees when asked to do so, which the examiner said 
substantiated the veteran's complaints of pain on straight 
leg raising maneuvers.  Examination of all major muscle 
groups of the lower extremities did not show any notable 
atrophy on either side.  Strength was difficult to assess, as 
range of motion and motion against resistance on the right 
side yielded significant discomfort.  Strength appeared to be 
grossly normal, except for pain on the right side.  The 
examiner concluded that these findings were consistent with 
the prior diagnosis of degenerative disease of the 
thoracolumbar region of the spine.  He also said X-rays were 
not needed at that time.  

After considering the pertinent evidence of record, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 40 percent evaluation.  The 
evidence indicates that the veteran's intervertebral disc 
syndrome produces recurring attacks with intermittent relief, 
which is considered severe under Diagnostic Code 5293.  Dr. 
Milhorat explained that the veteran's low back disability was 
characterized by increased sciatica on the right side and 
reduced ankle jerks.  Dr. Milhorat also observed mild 
weakness of the right lower extremity and sensory loss of the 
right foot and ankle.  Moreover, the November 1998 VA 
examination report noted the veteran's complaints of low back 
pain which radiated down both legs, particularly the right, 
occasional numbness in the right lower extremity, and 
limitation in range of motion with pain.  Under these 
circumstances, the Board finds that the veteran's low back 
disability contemplates severe intervertebral disc syndrome 
under Diagnostic Code 5293.  Thus, a 40 percent disability 
evaluation is warranted. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's low back disability.  
The veteran does not suffer from pronounced intervertebral 
disc syndrome as defined under Diagnostic Code 5293, which 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  In this regard, Dr. Milhorat reported 
increased sciatica, but did not characterize it as severe or 
constant.  He also noted that the veteran suffered from 
reduced ankle jerks, thereby indicating that they were not 
absent, and reported only mild weakness of the right lower 
extremity.  At his November 1998 VA examination, moreover, 
the veteran reported only occasional numbness of the right 
lower extremity.  Objectively, no notable atrophy of either 
side was shown, and strength appeared to be grossly normal.  
In short, the veteran's low back disability is most 
consistent with a 40 percent evaluation under Diagnostic Code 
5293. 

The Board also finds that an evaluation in excess of 40 
percent is not warranted under 38 C.F.R. § 4.40, 4.45 and 
4.59.  The Board indeed recognizes that the veteran's low 
back evidences functional loss due to pain.  At his November 
1998 VA examination, for example, range of motion testing 
showed flexion of 45 degrees, extension of about 20 to 25 
degrees, right and left lateral bending of 25 degrees, and 
right and left rotation of 45 degrees.  All movements were 
characterized by pain.  The examiner also observed that the 
veteran favored his right leg, walked stiffly, and held onto 
the examination table while undressing.  Nevertheless, the 
veteran was able to ambulate and climb onto the examination 
table without assistance.  There also is no evidence that the 
veteran requires the use of a cane or walker to ambulate.  
Accordingly, the Board finds that the 40 percent evaluation 
assigned by virtue of this decision fully contemplates the 
veteran's functional loss due to pain and weakness. 

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  Id.  There has been no showing that the 
veteran's low back disability has caused marked interference 
with employment (beyond that interference contemplated in the 
40 percent evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Social Security Administration 
records show that the veteran is considered disabled as a 
result of his low back disability and mental illness.  
However, he was considered able to perform sedentary work 
except for limitations imposed by his mental illness.  Thus, 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to Compensation Under the 
Provisions of 38 U.S.C.A. § 1151 for Additional 
Disability of the Lumbosacral Spine 

The rating decision on appeal denied the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the lumbosacral 
spine.  The veteran claimed that his low back disability 
worsened because VA failed to properly diagnose his condition 
in 1991.  Section 1151 provides that, where a veteran suffers 
an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  See 38 U.S.C.A. § 1151.

The Board points out, however, that service connection for 
degenerative disc disease of the lumbosacral spine has 
already been awarded and evaluated.  A June 1995 rating 
decision effectuated a May 1995 Board decision which granted 
service connection for a disorder of the lumbar spine, 
effective as of December 1991.  Therefore, the Board finds 
that granting a separate claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the lumbosacral spine would violate the rule 
against pyramiding found in 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).  Since the veteran is 
already service connected for a low back disability, and VA 
is precluded from compensating him twice for the same 
manifestations of injury, his claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the lumbosacral spine lacks legal 
merit under the law and must be denied on those grounds.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 40 percent evaluation for degenerative 
disc disease of the lumbosacral spine is granted.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the lumbosacral 
spine is denied.




REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected low back disability, and that he is 
therefore entitled to a total rating based on individual 
unemployability by reason of his service-connected 
disability. 

The law provides that a total disability rating based upon 
individual unemployability (TDIU) may be granted upon a 
showing that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2000).

In this case, the veteran's only service-connected disability 
is his degenerative disc disease of he lumbar spine, rated as 
40 percent disabling by virtue of this decision.  The record 
also shows that the veteran is receiving Social Security 
Administration benefits based on his service-connected low 
back disability and nonservice-connected mental illness.  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A.  § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board is of the opinion that, since the veteran claims he 
is unable to work due to his low back disorder, further 
examination by VA is necessary to assist in the determination 
of whether there are circumstances, apart from nonservice-
connected conditions, that would justify a total disability 
rating based on unemployability by placing this particular 
veteran in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  In light of the above, the 
Board finds it is appropriate to remand the veteran's claim 
for further evidentiary development, to include obtaining a 
medical opinion as to whether the veteran is unemployable as 
a result of a service-connected low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
effect of his service-connected low back 
disability on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  Based 
on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his service-
connected low back disability, without 
regard to his age or any nonservice-
connected disorders.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

2.  After ensuring that the requested 
actions have been completed to the extent 
possible and as contemplated under the 
Veterans Claims Assistance Act of 2000, 
the RO should then readjudicate the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability by reason of a service-
connected disability.  If the benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



